DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “… agent function units configured to …” and “a content management unit configured to …” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “… agent function units configured to …” and “a content management unit configured to …” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The disclosure is devoid of any structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita et al. (USPG 2017/0168774, hereinafter referred to as Sugita) in view of Shibasaki et al. (USPG 2003/0032419, hereinafter referred to as Shibasaki).

Regarding claims 1 and 7, Sugita discloses an on-vehicle device and method comprising: 
a plurality of agent function units configured to provide services including 5causing an output unit to output an audio response in response to an utterance of an occupant of a vehicle (figures 1-2, navigation control unit 32, driving support control unit 33, and server cooperation unit 35, providing a multitude of services for occupants of the vehicle), at least some of the agent function units providing a service of acquiring content from a server device outside the vehicle via wireless communication and causing a playback device to play back the content in response to the utterance of the occupant (figures 1-2 and/or paragraphs 57-60, server performs search and provides results the in-vehicle playback system); and  
10a content management unit configured to determine whether or not the instructed content is stored in an in-vehicle storage device mounted in the vehicle (figures 1-2 and/or paragraphs 44-48, navigation and/or driving support functions includes information stored locally), and to cause the playback device to play back the content present in the in-vehicle storage device or the portable storage medium when the 15instructed content is determined as being stored in the in-vehicle storage device or the portable storage medium (paragraphs 45-48 and 75-81, requested information comes from either local database or remote database).  
Sugita fails to explicitly disclose, however, Shibasaki teaches the content management unit configured to determine content comes from a portable storage medium brought into the vehicle when the playback of the content is instructed by the utterance of the occupant (abstract section, the car audio system collects music files from devices brought into the vehicles, ready for playback).
Since Sugita and Shibasaki are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of collecting music files from portable devices brought into the vehicle by the in-vehicle audio system, ready for playback.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding claims 2-3, Sugita further discloses the on-vehicle device according to claim 1, wherein, when the content management unit determines that the instructed content is not stored in the in-vehicle storage device or 20the portable storage medium, one of the plurality of agent function units acquires the instructed content from the server device and causes the playback device to play back the acquired content (paragraphs 57-60, when the system determines that the requested task can only be handled by the server, send it to the server to process the request and retrieve content); wherein, among the plurality of agent function units, an agent function unit to which authority for controlling vehicle devices mounted in the vehicle is assigned causes the playback device to play back the instructed content (paragraphs 44-47, the control unit 30 is responsible for realizing whether the request is directed to which function).  

Regarding claims 4-5, Sugita further discloses the on-vehicle device according to claim 1, wherein, when the content management unit determines that the instructed content is stored in the in-vehicle storage device or the portable storage medium, an active agent function unit of the plurality of agent function units stops functioning (paragraphs 44-47, obviously a current function would stop when a new request is received and determined different from the current function); and wherein, among the plurality of agent function units, an agent function unit to which authority for controlling vehicle devices mounted in the vehicle is assigned or an activation control unit which controls activation of the plurality of agent function units causes the active agent function unit of the 15plurality of agent function units to stop functioning (paragraphs 44-47, the control unit 30 is responsible to control the reproduction unit 16, navigation unit 17, driving support unit 18, etc.).  

Regarding claim 6, Sugita further discloses the on-vehicle device according to claim 1 further comprising an initiative setting unit configured to set an initiative which is authority to exclusively provide a service via an agent to any of the plurality of agent function units, 20wherein, when the instructed content is determined as being present in the in- vehicle storage device or the portable storage medium, the initiative setting unit sets the initiative to the agent function unit to which authority for controlling the vehicle devices mounted in the vehicle is assigned (paragraphs 44-47, determining appropriate function to handle the request, such as content reproduction, navigation, driving support, etc.).  

Regarding claim 8, Sugita discloses a non-transitory computer-readable storage medium storing a program which causes a computer to execute processes of: causing a plurality of agents to virtually appear (figures 7-8, displaying a plurality of functions), the plurality of agents providing services including causing an output unit to output an audio response in response to an 20utterance of an occupant of a vehicle, at least some of the agents providing a service of acquiring content from a server device outside the vehicle via wireless communication and causing a playback device to play back the content in response to the utterance of the occupant (see claim 1 above); determining whether or not the instructed content is stored in an in-vehicle 25storage device mounted in the vehicle when the playback of the content is instructed by the utterance of the occupant (see claim 1 above); and causing the playback device to play back the content present in the in-vehicle storage device or the portable storage medium when the instructed content is determined 5as being stored in the in-vehicle storage device or the portable storage medium (see claim 1 above).
Sugita fails to explicitly disclose, however, Shibasaki teaches the content management unit configured to determine content comes from a portable storage medium brought into the vehicle when the playback of the content is instructed by the utterance of the occupant (abstract section, the car audio system collects music files from devices brought into the vehicles, ready for playback).
Since Sugita and Shibasaki are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of collecting music files from portable devices brought into the vehicle by the in-vehicle audio system, ready for playback.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Aggarwal et al. (USPG 2020/0342863) teach a method for directing a vehicle device to use on-demand functionality.  Wilhelm et al. (USPG 2004/0176959) teach comparing CD with local database.  These two references are considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631. The examiner can normally be reached M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN X VO/Primary Examiner, Art Unit 2656